Name: Council Decision (EU) 2018/1715 of 12 November 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2020, the annual amount for 2019, the first instalment for 2019 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2021 and 2022
 Type: Decision
 Subject Matter: economic geography;  EU institutions and European civil service;  cooperation policy;  EU finance;  budget
 Date Published: 2018-11-14

 14.11.2018 EN Official Journal of the European Union L 286/30 COUNCIL DECISION (EU) 2018/1715 of 12 November 2018 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2020, the annual amount for 2019, the first instalment for 2019 and an indicative and non-binding forecast for the expected annual amounts of contributions for the years 2021 and 2022 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (1), and in particular Article 7(2) thereof, Having regard to Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (2), and in particular Article 21(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(2) of Regulation (EU) 2015/323, the Commission is to present a proposal by 15 October 2018 specifying: (a) the ceiling amount of the contribution for 2020; (b) the annual amount of the contribution for 2019; (c) the amount of the first instalment of the contribution for 2019; and (d) an indicative, non-binding forecast for the expected annual amounts of contributions for the years 2021-2022. (2) In accordance with Article 52 of Regulation (EU) 2015/323, the European Investment Bank (EIB) sent to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of Regulation (EU) 2015/323 provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore, a call for funds under the 10th EDF for the EIB and 11th EDF for the Commission should be made. (4) Council Decision (EU) 2017/2171 (3) has set out the ceiling for the annual amount of the Member States' EDF contributions for 2019 at EUR 4 600 000 000 for the Commission, and at EUR 300 000 000 for the EIB, HAS ADOPTED THIS DECISION: Article 1 The ceiling for the annual amount of the Member States' EDF contributions for 2020 is hereby set at EUR 4 900 000 000. It shall be divided into EUR 4 600 000 000 for the Commission, and EUR 300 000 000 for the EIB. Article 2 The annual amount of the Member States' EDF contributions for 2019 is hereby set at EUR 4 700 000 000. It shall be divided into EUR 4 400 000 000 for the Commission, and EUR 300 000 000 for the EIB. Article 3 The individual EDF contributions to be paid by the Member States to the Commission and the EIB as the first instalment for 2019 are provided for in the table set out in the Annex. Article 4 The indicative non-binding forecast for the expected annual amount of contributions for 2021 is hereby set at EUR 4 000 000 000 for the Commission and at EUR 300 000 000 for the EIB, and that for 2022 at EUR 3 500 000 000 for the Commission and EUR 400 000 000 for the EIB. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 November 2018. For the Council The President G. BLÃ MEL (1) OJ L 210, 6.8.2013, p. 1. (2) OJ L 58, 3.3.2015, p. 17. (3) Council Decision (EU) 2017/2171 of 20 November 2017 on the financial contribution to be paid by Member States to finance the European Development Fund, including the ceiling for 2019, the annual amount for 2018, the first instalment for 2018 and an indicative and non-binding forecast for the expected annual amounts for the years 2020 and 2021 (OJ L 306, 22.11.2017, p. 21). ANNEX MEMBER STATES Key 10th EDF % Key 11th EDF % 1st instalment 2019 (EUR) Total Commission EIB 11th EDF 10th EDF BELGIUM 3,53 3,24927 64 985 400,00 3 530 000,00 68 515 400,00 BULGARIA 0,14 0,21853 4 370 600,00 140 000,00 4 510 600,00 CZECHIA 0,51 0,79745 15 949 000,00 510 000,00 16 459 000,00 DENMARK 2,00 1,98045 39 609 000,00 2 000 000,00 41 609 000,00 GERMANY 20,50 20,57980 411 596 000,00 20 500 000,00 432 096 000,00 ESTONIA 0,05 0,08635 1 727 000,00 50 000,00 1 777 000,00 IRELAND 0,91 0,94006 18 801 200,00 910 000,00 19 711 200,00 GREECE 1,47 1,50735 30 147 000,00 1 470 000,00 31 617 000,00 SPAIN 7,85 7,93248 158 649 600,00 7 850 000,00 166 499 600,00 FRANCE 19,55 17,81269 356 253 800,00 19 550 000,00 375 803 800,00 CROATIA 0,00 0,22518 4 503 600,00 0,00 4 503 600,00 ITALY 12,86 12,53009 250 601 800,00 12 860 000,00 263 461 800,00 CYPRUS 0,09 0,11162 2 232 400,00 90 000,00 2 322 400,00 LATVIA 0,07 0,11612 2 322 400,00 70 000,00 2 392 400,00 LITHUANIA 0,12 0,18077 3 615 400,00 120 000,00 3 735 400,00 LUXEMBOURG 0,27 0,25509 5 101 800,00 270 000,00 5 371 800,00 HUNGARY 0,55 0,61456 12 291 200,00 550 000,00 12 841 200,00 MALTA 0,03 0,03801 760 200,00 30 000,00 790 200,00 NETHERLANDS 4,85 4,77678 95 535 600,00 4 850 000,00 100 385 600,00 AUSTRIA 2,41 2,39757 47 951 400,00 2 410 000,00 50 361 400,00 POLAND 1,30 2,00734 40 146 800,00 1 300 000,00 41 446 800,00 PORTUGAL 1,15 1,19679 23 935 800,00 1 150 000,00 25 085 800,00 ROMANIA 0,37 0,71815 14 363 000,00 370 000,00 14 733 000,00 SLOVENIA 0,18 0,22452 4 490 400,00 180 000,00 4 670 400,00 SLOVAKIA 0,21 0,37616 7 523 200,00 210 000,00 7 733 200,00 FINLAND 1,47 1,50909 30 181 800,00 1 470 000,00 31 651 800,00 SWEDEN 2,74 2,93911 58 782 200,00 2 740 000,00 61 522 200,00 UNITED KINGDOM 14,82 14,67862 293 572 400,00 14 820 000,00 308 392 400,00 TOTAL EU-28 100,00 100,00 2 000 000 000,00 100 000 000,00 2 100 000 000,00